UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4117



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLEEN MILLICENT WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:03-cr-00231-GRA)


Submitted:   July 14, 2006                 Decided:   August 14, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Jonathan Scott Gasser, Assistant
United States Attorney, Greenville, South Carolina, Isaac Louis
Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Coleen Millicent Williams appeals her ninety-seven month

prison sentence resulting from her conviction for conspiracy to

distribute cocaine in violation of 21 U.S.C. § 846 (2000), and

possession with intent to distribute cocaine in violation of 21

U.S.C. § 841 (2000).           Williams’ attorney has filed a brief in

accordance    with    Anders    v.   California,   386   U.S.   738    (1967),

certifying there are no meritorious issues for appeal.                Williams

has been notified of her right to file a pro se supplemental brief

but has not done so.        Finding no reversible error, we affirm.

             Williams contends that her sentence was unreasonable.

After United States v. Booker, 543 U.S. 220 (2005), a sentencing

court is no longer bound by the range prescribed by the sentencing

guidelines, but still must calculate and consider the guideline

range as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   See United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).      We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.               Id.

             The district court properly calculated the sentencing

guideline     range    of    seventy-eight    to    ninety-seven       months’

imprisonment.*    As Williams’ ninety-seven month prison sentence is

within the properly calculated guideline range, it is presumptively


     *
      In so concluding, we reject any argument that the district
court abused its discretion by adding two levels to Williams’ base
offense level on account of her leadership role in the offense.

                                     - 2 -
reasonable.   United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006).   Williams has not rebutted that presumption as the district

court appropriately treated the guidelines as advisory, considered

the guideline range, and weighed the relevant factors under 18

U.S.C. § 3553(a) (2000).

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the judgment of the district court.      This court requires that

counsel inform his client, in writing, of her right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -